Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,679164. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claims 1 and 11 of the current application are generic features of the corresponding limitations of claims 1 and 16, respectively, of the US. Pat. No.: 10,679164.

Instant Application No.: 16/867953
US. Pat. No.: 10,679164
1. A method comprising: receiving, by one or more processors, an identification of an entity; selecting, by the one or more processors, based on at least identification of the entity, one or more models from a plurality of models to use for the entity to 


16. A system for assessing vulnerabilities of an organization to phishing, the system comprising: one or more processors, coupled to memory; a campaign controller executable on the one or more processors, and configured to identify an organization for which to assess vulnerabilities to phishing determine, based at least on identification of the organization by the campaign controller, one or more artificial intelligence or machine learning models from a plurality of models to use for the organization by the campaign controller, the one or more artificial intelligence or machine learning models specifying to the campaign controller how to configure one or more simulated phishing campaigns directed towards a plurality of users of the organization; execute, using the one or more artificial intelligence or machine .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 6, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 6, 14 and 16 recite the limitation "the one or more attributes" in line 2. There are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee et al. (Hereinafter referred to as Higbee, US. Pub. No.: US 20160301705 A1) in view of Leddy et al. (Hereinafter referred to as Leddy: US 20200067861 A1).

As per claim 1:

receiving, by one or more processors, an identification of an entity (0003: an individual (e.g., a person, an employee of a company, a user of a computing device) receives a message, commonly in the form of an email or other electronic message or communication, directing the individual to perform an action, such as opening a message attachment or following (e.g., using a cursor controlled device or touch screen) an embedded link);
selecting, by the one or more processors, based on at least identification of the entity, one or more models to use for the entity to configure one or more simulated phishing campaigns directed to users associated with the entity (0027: manage simulated phishing campaigns and counter phishing attacks; 0033: A simulated phishing attack message may be generated in a phishing simulation module from template message);
one or more models comprising one of an artificial intelligence or machine learning model (0106-0109: Other clustering techniques contemplated include k-means, deep learning (such as a convolutional neural network), or through various other machine learning techniques, such as natural language processing; 0123: other integrations 1840 may include machine learning and/or natural language processing APIs);
executing, by the one or more processors using the selected one or more models, one or more simulated phishing campaigns configured using the one or more selected models (0029-0030: internal simulated phishing campaigns to be launched from a phishing simulation module; generate a simulated phishing message in a phishing simulation module 330 to send to any number of individuals in the organization a simulated phishing attack message; 0033: a simulated phishing attack constructed from the template message in the phishing simulation module); and


Higbee does not explicitly disclose the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns.  Leddy, in analogous art however, discloses the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns (0136: the training module is configured to use machine learning techniques to perform training, obtained messages/communications can be used as training/test data upon which authored rules are trained and refined. Various machine learning algorithms and techniques, such as support vector machines (SVMs), neural networks, etc. can be used to performing the training/updating; 0239: various machine learning techniques; [1116] Automated Training and Evaluation of Filters to Detect and Classify Scam). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the model to configure simulated phishing campaigns disclosed by Higbee to include the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns. This modification would have been obvious because a person having ordinary skill in an automated adaptive system and dynamic filter that can protect users against evolving scams or phishing attacks as suggested by Leddy (0054-0056).

As per claim 2:
Higbee disclose receiving, by the one or more processors, via a user interface the identification of the entity and one or more attributes of the entity (0028: a management console module 140 to manage simulated phishing campaigns and incoming reported messages; an organization 160 such that messages can be sent from the network server device 110 to individual users 180 at the organization; 0066-0067; 0069-0070: display a list of all messages assigned to the cluster; 0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters).

As per claim 3:
Higbee disclose identifying, by the one or more processors, the one or more attributes of the entity (0028: a management console module 140 to manage simulated phishing campaigns and incoming reported messages; an organization 160 such that messages can be sent from the network server device 110 to individual users 180 at the organization; 0066-0067; 0069-0070: display a list of all messages assigned to the cluster; 0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters).

As per claim 4:


As per claim 5:
Higbee discloses identifying, by the one or more processors, one or more attributes of users associated with the entity (0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters; 111).

As per claim 6:
Leddy discloses selecting, by the one or more processors, the one or more models from the plurality of models using the one or more attributes of the users (0019: the filters in the filter set are configured to search for new filter parameters that are candidates for new rules; 0134: authoring a new rule includes obtaining parameters 0451: Parameters—The parameters include values that are used by the Filter).

As per claim 7:
Higbee discloses where the one or more models comprises a template selected from a plurality of templates for the simulated phishing campaign (0033: The phishing simulation module may provide a template message, a simulated phishing attack constructed from the template message in the phishing simulation module; 0036: The phishing simulation module may also store templates that may contain no placeholders).

As per claim 8:
Higbee discloses determining as the one or more vulnerabilities a percentage of users that are phish-prone (0089: a modifier that increases the score if a certain number or percentage of users reports the malicious message).

As per claim 9:
Higbee discloses wherein the percentage of users that are phish-prone comprises a number of the users that interacted with a simulated phishing communication (0087-0088: users having associated reputations scores).

As per claim 10:
Higbee discloses wherein the one or more vulnerabilities causing one or more of the users of to interact with a simulated phishing communication includes one or more of the following: a type of the simulated phishing communication, a type of exploit used by the simulated phishing communication, content of the simulated phishing communication and timing of or between simulated phishing communications (0087-0088: for phishing attack or malicious message and report, configuring user response according to score and threshold for suspicious report; for example advanced persistent threat (APT)=75 points; crime ware=10; non-malicious=−5; spam=−1; simulated phishing messages=+5 points).

As per claims 11-20:


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494